Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 6, 2022

                                     No. 04-22-00227-CV

                                        Kevin HEADY,
                                          Appellant

                                               v.

                                        Julieta HEADY,
                                            Appellee

                From the 365th Judicial District Court, Maverick County, Texas
                           Trial Court No. 19-06-37527-MCVAJA
                      Honorable Amado J. Abascal III, Judge Presiding


                                        ORDER
       On May 25, 2022, after the court reporter filed a notification of late record, we ordered
Appellant to provide written proof to this court that the record has been requested and the
appropriate fee paid.
       On June 3, 2022, Appellant filed a written response. Our May 25, 2022 order is satisfied.
       The reporter’s record is due on July 5, 2022. See TEX. R. APP. P. 35.3(c).




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of June, 2022.



                                                    _________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court